Citation Nr: 1823225	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-01 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of cerebrovascular accident (CVA) to include expressive aphasia.

2.  Entitlement to an initial rating in excess of 10 percent for hypertension.

3.  Entitlement to an initial compensable rating for right ear sensorineural hearing loss.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972 and from January 1973 to March 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in June 2016.

In September 2016, the Board remanded the rating claims for additional development.

The hypertension and right ear hearing loss claims are addressed in the decision below.  The CVA and sleep apnea claims are addressed in the remand following the decision.


FINDINGS OF FACT

1.  The Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.

2.  The Veteran's right ear hearing loss has been manifested by no worse than level II hearing impairment.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2017).

2.  The criteria for an initial compensable rating for right ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, DC 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. General Legal Criteria for Increased Ratings

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

II. Analysis

Hypertension

The Veteran contends his service-connected hypertension warrants a higher initial rating.  He asserts this is principally due to the fact that he takes continuous high doses of medication for his hypertension.  The Veteran's hypertension was initially rated at 10 percent under 38 C.F.R. § 4.104, DC 7101, effective from the grant of service connection-October 22, 2009.

DC 7101 provides a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  Lastly, a 60 percent rating is assigned for diastolic pressure predominantly 130 or more.

Here, the record reflects numerous blood pressure readings both throughout the Veteran's period of active duty, and in the years up until he filed his claim for service connection and the years since.  Without detailing an exhaustive list of his blood pressure readings, the Board finds that a rating in excess of 10 percent is not warranted.  This is so because at the time of the Veteran's first VA examination for hypertension in June 2010, his blood pressure readings were 142/90, 144/92, and 139/90.  The examiner noted that continuous medication was required for the control of his hypertension.  Looking historically, the Veteran at least exhibited the required blood pressure readings for a 10 percent rating, which is the initially assigned rating and contemplates historical readings.

Looking from the period of the Veteran's first VA examination forward, at no point in time did he meet the criteria for a higher rating higher than 10 percent.  For limited example, in October 2010 his blood pressure was recorded at 142/92.  In February 2011 it was recorded at 150/90.  By May 2011 it was 132/80.  His blood pressure continued to not meet the criteria for a higher rating through the time of his April 2015 VA examination for hypertension.  At that examination, his blood pressure was recorded as 144/90, 140/86, and 146/94.  Treatment records were obtained pursuant to the Board's remand that included blood pressure readings.  In November 2015 it was noted as 115/64.  Even when his blood pressure was noted as 163/92 in February 2016, this still did not meet the criteria for a rating in excess of 10 percent.  The same holds true for blood pressure readings recorded in April 2016 and May 2016.  Indeed, the same is true for a reading (145/77) taken in October 2016.  Although one was not requested on remand, the Veteran had yet another VA examination for hypertension in May 2017.  Blood pressure readings taken on this date were 133/76, 130/71, and 132/74.  As such, based on this evidence, an initial rating in excess of 10 percent for hypertension is not warranted because it does not result in diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.

The Board notes that, in a January 2016 statement, the Veteran contended that he was on a high dosage of mediation for his blood pressure, and that he had two major strokes due to his hypertension.  First, the Board acknowledges the Veteran's history of strokes, but the residuals of such strokes are separately rated for this Veteran, and the DC relevant to the Veteran's hypertension is based on blood pressure readings.  The Board acknowledges a statement dated April 2016 from a private physician stating the Veteran was being treated for hypertension and the secondary effect caused by the Veteran's strokes.  However, this statement does not bear on the evaluation of the Veteran's hypertension.  Furthermore, with reference to the Veteran's high dosage of medication, DC 7101 contemplates the ameliorative effects of medication, and the Board does not err when it considers such effects when evaluating the Veteran's hypertension.  See McCarroll v. McDonald, 28 Vet. App. 267 (2016).  Thus, the Veteran's blood pressure readings must be taken for what they are in contemplation of any medication, however high the dosage.

Thus, the preponderance of the evidence is against the claim and the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, an initial rating in excess of 10 percent for hypertension is not warranted.  

Right Ear Hearing Loss

The Veteran contends his right ear hearing loss warrants a higher initial rating.  He asserts this is so because he has trouble hearing conversations during when background noise is present.  See September 2010 NOD.  The Veteran's right ear hearing loss was initially rated as noncompensable under 38 C.F.R. § 4.85, DC 6100, effective from the grant of service connection-October 22, 2009.  

The Board highlights that only the Veteran's right ear is service connected.  The initial August 2010 rating decision denied service connection for the Veteran's left ear.  The Veteran filed a notice of disagreement (NOD) to the rating decision in September 2010.  A statement of the case (SOC) as to the evaluation of the Veteran's service-connected right ear was issue in December 2010.  The Veteran filed a substantive appeal as to this SOC in January 2011.  An SOC was later issued for the issue of entitlement to service connection for left ear hearing loss in January 2014, to which the Veteran did not file a substantive appeal.

Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  This results in a Puretone Threshold Average for each ear.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  This results in a score, expressed as a Roman numeral, for each ear.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  Where, as here, impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice connected ear will be assigned a Roman numeral designation for hearing impairment of I.

The Veteran received VA audiologic examinations in June 2010, January 2015, and October 2016.  These reports are the most probative evidence was to the severity of the right ear hearing loss as they contain the requisite information for evaluating the disability.

VA audiologic evaluation performed in June 2010 showed pure tone thresholds of air conduction, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
10
30
50
45

The average puretone threshold in the right ear was 33.75 decibels.  The examiner noted that speech recognition score in the right ear was 100 percent.

The results of the June 2010 VA examination constitute level I hearing impairment on the right.  The Board notes that the Veteran's nonservice-connected left ear is deemed level I hearing impairment.  See 38 C.F.R. § 4.85(f); cf. 38 C.F.R. § 3.383(a)(3) (requiring at least level X impairment in the service-connected ear before possible consideration of the nonservice-connected ear beyond level I impairment).  When combined, the result is a zero percent disability evaluation.  38 C.F.R. § 4.85, DC 6100.  

VA audiologic evaluation performed in January 2015 showed pure tone thresholds of air conduction, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
15
20
45
45

The average puretone threshold in the right ear was 31 decibels.  The examiner noted that speech recognition score in the right ear was 88 percent.

The results of the January 2015 VA examination constitute level II hearing impairment on the right.  When combined with the level I hearing impairment of the nonservice-connected left ear, the result is a zero percent disability evaluation.  38 C.F.R. § 4.85, DC 6100.  

VA audiologic evaluation performed in October 2016, which was conducted pursuant to the Board's remand, showed pure tone thresholds of air conduction, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
30
35
55
55

The average puretone threshold in the right ear was 44 decibels.  The examiner noted that speech recognition score in the right ear was 100 percent.  The Veteran reported trouble hearing conversations and when watching television.

The results of the October 2016 VA examination constitute level I hearing impairment on the right.  When combined with the level I hearing impairment of the nonservice-connected left ear, the result is a zero percent disability evaluation.  38 C.F.R. § 4.85, DC 6100.  

Here, the competent, objective evidence does not establish that a compensable evaluation is warranted for hearing loss in the right ear.  This is so because based on the audiologic evaluations, the Veteran's right ear hearing impairment is deemed noncompensable.  While particularly the speech recognition score in the right ear fluctuated, the rating remains noncompensable at that level and because the left ear is not service connected.  

As such, the preponderance of the evidence is against the claim and the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, an initial compensable rating for right ear hearing loss is not warranted.  


ORDER

An initial rating in excess of 10 percent for hypertension is denied.

An initial compensable rating for right ear hearing loss is denied. 


REMAND

Residuals of CVA

The Veteran is seeking an increase in the rating for the residuals of a CVA, to include expressive aphasia.  While the Veteran has now been rated as 10 percent disabling on the basis of his aphasia, he contends that the residuals of a CVA include more than just aphasia.  He has noted various difficulties in his left side extremities.  He and his spouse have also highlighted symptoms such as memory loss and other cognitive difficulties.  Notably, a February 2008 private treatment note related that the Veteran's stroke in May 2007 caused a Gerstman's Syndrome.  Gerstman's Syndrome is defined as "a combination of finger agnosia, right-left disorientation, agraphia, acalculia, and often constructional apraxia."  See Dorland's Illustrated Medical Dictionary, 403 (32nd ed. 2012).  Furthermore, the private treatment note highlighted that the Veteran's stroke in January 2008 was "evidenced by left sided neglect and left heminumbness."

The Veteran has been rated for the residuals of a CVA under 38 C.F.R. § 4.124a, Diagnostic Code 8008 for thrombosis of the brain vessels.  Section 4.124a instructs that residuals may be rated form 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With the indication in the record that the Veteran's stroke may have caused Gerstman Syndrome, and the Veteran's competent report of various symptoms he attributes directly to his strokes, the Board finds a remand necessary in this context.  This is crucial in order to ascertain all the residuals of the Veteran's service-connected CVA, particularly in the context of their physical and cognitive manifestations.  As such, on remand any VA examinations should be conducted to full describe the Veteran's residuals.

Sleep Apnea

A February 2017 rating decision denied service connection for sleep apnea.  In March 2017, the Veteran NOD as to this issue.  Although the RO acknowledged the NOD, an SOC as to this claim has not yet been issued.  The Board must remand this claim to accomplish this step.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following actions:

1.  Issue an SOC for the issue of entitlement to service connection for sleep apnea.  The issue is to be certified to the Board only if a timely substantive appeal is received.

2.  Schedule the Veteran for any appropriate VA examinations deemed necessary to ascertain the current extent and severity of all the residuals of the Veteran's CVA.  Any residuals found present should be described in detail.  

3.  Finally, readjudicate the claim remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


